Citation Nr: 1453721	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-23 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for major depressive disorder with psychotic features, including as secondary to service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to March 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This claim requires further development before being decided on appeal, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC, since the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In his August 2012 Substantive Appeal to the Board (on VA Form 9), the Veteran requested a videoconference hearing before the Board.  In January 2014 he submitted a new power of attorney, executed on a VA Form 21-22a, Appointment of Individual as Claimant's Representative, designating Attorney Chisholm to represent him in this appeal.  The Veteran videoconference hearing the Veteran earlier had requested was scheduled for February 20, 2014, but in January 2014, so the month prior, he postponement and rescheduling of the hearing until his new attorney had had adequate time to prepare for it.  Despite that, the Veteran mistakenly was marked as a "no show" for his February 2014 hearing, when, in actuality, he had timely requested that it be rescheduled in light of his then recent change of representation.  He is entitled to this hearing before deciding his appeal of this claim.  38 C.F.R. § 20.700(a) and (e) (2014).


Accordingly, this claim is REMANDED for the following action:

Reschedule the Veteran's videoconference hearing at the earliest opportunity.  Notify him and his attorney of the date, time and location of this hearing.  Put a copy of this notification letter in the claims file.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

